DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5, in the reply filed on 09/14/2022 is acknowledged.

Claim Interpretation
The recitation “for oxidative coupling of methane” in the preamble of claim 1 is a mere statement of intended use which does not limit the structure of the claimed catalyst. Therefore, the above recitation is not considered a limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105170138 A (Cited in IDS dated 06/24/2022; see English translation submitted on 06/24/2022).
Regarding claim 1, CN discloses a methane oxidative coupling catalyst comprising a group IA metal, a group VIB metal, and a VIIB metal, said metals supported on a carrier ([0020], [0023], [0025]). In one embodiment (“Example 2”), CN discloses a Na-W-Mn/BaTiO3 catalyst, i.e., sodium-tungsten-manganese/barium titanate (barium titanium oxide) ([0037]). 
CN does not explicitly disclose that the Na-W-Mn/BaTiO3 is a mixed metal oxide. However, it should be noted that the catalyst is prepared by adding precursors of manganese, sodium, and tungsten (i.e. manganese nitrate, sodium carbonate, and ammonium tungstate) to a barium titanate carrier, and calcining the carrier containing the metal precursors at a temperature of up to 850 °C for 5 hours ([0037]). One skilled in the art would reasonably expect the metal precursors to undergo thermal decomposition and become metal oxides upon calcination on an oxidic carrier. Therefore, the claimed mixed oxide of metals comprising sodium, tungsten, manganese, barium, and titanium, is considered anticipated by or, alternatively, is rendered obvious over the CN reference.

Regarding claim 2, CN teaches using 3.05 g of ammonium tungstate (H8N2O4W) as the tungsten precursor and 5 g of barium titanate (BaTiO3) as the carrier component in Example 2 ([0037]). Based on their molar masses (283.9 g/mol H8N2O4W and 233.192 g/mol BaTiO3), CN is considered to teach using about 0.0107 mol of H8N2O4W and about 0.0214 mol of BaTiO3. Therefore, the catalyst in Example 2 is expected to have an elemental ratio of W/Ti of about 0.5, which falls under the claimed range of 0.04 to 1.39.

Regarding claim 3, CN teaches using 3.02 g of manganese nitrate (Mn(NO3)2) as the tungsten precursor and 5 g of barium titanate (BaTiO3) as the carrier component in Example 2 ([0037]). Based on their molar masses (178.95 g/mol Mn(NO3)2 and 233.192 g/mol BaTiO3), CN is considered to teach using about 0.0169 mol of Mn(NO3)2 and about 0.0214 mol of BaTiO3. Therefore, the catalyst in Example 2 is expected to have an elemental ratio of Mn/Ti of about 0.79, which falls under the claimed range of 0.30 to 4.85.

Regarding claim 4, CN teaches using barium titanate (BaTiO3) as the carrier component in Example 2 ([0037]). Therefore, the catalyst in Example 2 is expected to have an elemental ratio of Ba/Ti of about 1, which falls under the claimed range of 0.8 to 1.5.

Regarding claim 5, CN teaches using 3.02 g of manganese nitrate (Mn(NO3)2) as the tungsten precursor and 1.02 g of sodium carbonate (Na2CO3) as the sodium precursor in Example 2 ([0037]). Based on their molar masses (178.95 g/mol Mn(NO3)2 and 105.99 g/mol Na2CO3), CN is considered to teach using about 0.0169 mol of Mn(NO3)2 and about 0.0096 mol of Na2CO3. Therefore, the catalyst in Example 2 is expected to have an elemental ratio of Mn/Na of about 0.88, which falls under the claimed range of 0.5 or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772